Title: Abigail Adams to John Adams, 11 December 1794
From: Adams, Abigail
To: Adams, John


          
            Quincy December 11thThursday mor 1794
            my Dearest Friend
          
          I was most sadly dissapointed last Evening when my Newpapers came from the post office without a Letter. the latest date I have received was Novbr 26, so that two post have arrived without a line. I am not anxious if one, only passes, but you are usually so good in writing me once a week always; and very frequently oftener, that I am really allarmd least you are sick, & very sick otherways you

would have written. my only hope rest now that mr Freeman who I hear got in yesterday, may have a letter for me. I shall be in the vapours till Saturday, if I do not hear.
          I have read with great eagerness the Debates in Congress, and whilst I am highly gratified at the firmness and independant Spirits discoverd by those who with superior Tallents Support the Laws & Government, I am mortified to find so large a proportion of that House Abbettors of Jacobine clubbs, and favourers of a spirit of insurrection and Rebellion— yet tis best that the world should see and know them, and their principals. these have been pretty fully displayd in the late Debates. Austin I hear is thundering his annathamas against the President & Ecoing Giles in the Chronical.
          we have had remarkable fine weather Since December came in. I pray you to send me for a New years Gift, Lady Cravens Journey to constantinople, Bennet’s Strictures on Female Education, & to Louissa Bennets Letters to a young Lady. they are to be Sold at Davies Book store No 68 market Street.
          My Creditors call upon me, and I promise to pay them in the course of the Month. I am really in want of a remittance. I know I have it in my power to help myself, but I had rather wait a few days longer—
          I have only time to add Sincere & fervent wishes for your Health & happiness—without which neither can be the lot of your ever affectionate
          
            A Adams—
          
          
            I have written to you every week
          
        